Exhibit 10.44

SECURITIES SUBSCRIPTION AND PURCHASE AGREEMENT

eDiets.com, Inc.

1000 Corporate Drive Suite 600

Fort Lauderdale FL 33334

Each undersigned investor (each an “Investor,” collectively the “Investors”)
hereby confirms his agreement with you as follows:

1. This Securities Subscription and Purchase Agreement (this “Agreement”) is
made as of April 5, 2010, between eDiets.com, Inc., a Delaware corporation (the
“Company”), and the Investors named on the signature page herein. The Company is
considering conducting a public offering (the “Public Offering”) of shares of
the Company’s common stock, par value $0.001 per share (the “Common Stock” or
the “Securities”), to raise additional capital pursuant to an effective shelf
registration statement File No. 333-165445) (the “Registration Statement”) on
file with the Securities and Exchange Commission (the “SEC”). Pursuant to this
Agreement and subject to its terms and conditions, each Investor hereby
subscribes for and will purchase from the Company and the Company will issue and
sell to each Investor, in a private placement such shares of Common Stock as is
determined by dividing the Aggregate Purchase Price subscribed by such Investor,
as set forth on Exhibit A hereto, by the public offering price of the Common
Stock in the Public Offering (the “Public Offering Price”).

2. As soon as practicable after the date hereof, the Company shall:

(a) Prepare (A) an information statement (an “Information Statement”) relating
to the approval under Nasdaq Listing Rule 5635 of the issuance of Securities
(i) to the Investor(s) pursuant to this Agreement and any other Securities
Subscription and Purchase Agreement, dated as of the date hereof, pursuant to
which the Company issues and sells Securities to any of its directors or
officers, (ii) to Prides Capital Fund I, L.P. (“Prides”) upon conversion of its
outstanding notes pursuant to the Debt Conversion Agreement dated as of April 5,
2010 by and between the Company and Prides (the “Prides Debt Conversion
Agreement”) and (iii) to Kevin A. Richardson, II (“Richardson”) upon conversion
of his outstanding note pursuant to the Debt Conversion Agreement dated as of
April 5, 2010 by and between the Company and Richardson (the “Richardson Debt
Conversion Agreement”) as contemplated by and in accordance with Regulation 14C
under the Exchange Act (collectively, the issuances contemplated by (i),
(ii) and (iii) above, the “Private Placements”) and (B) an amendment to the
Company’s definitive proxy statement on Schedule 14A, previously filed with the
SEC on March 22, 2010, with respect to proposal 3 contained therein, which
relates to the increase in the number of shares of Common Stock authorized for
issuance by the Company (the “Proxy Statement Amendment”);

(b) file the preliminary Information Statement with the SEC;

(c) use its reasonable best efforts to have the preliminary Information
Statement cleared by the SEC as promptly as practicable; and



--------------------------------------------------------------------------------

(d) (A) cause the definitive Information Statement and Proxy Statement Amendment
to be disseminated to the stockholders of the Company in accordance with the
provisions of the General Corporation Law of the State of Delaware (“DGCL”) and
Regulation 14A or 14C, as the case may be, as soon as possible (and in the case
of the definitive Information Statement, after the preliminary Information
Statement is cleared with the SEC) and (B) use its reasonable best efforts to
provide on a timely basis additional information required by NASDAQ with respect
to its Listing of Additional Shares notification for the Securities.

3. Each Investor agrees that he will, at any meeting of the Company’s
stockholders, however called and any postponement or adjournment thereof, or in
connection with any written consent of the Company’s stockholders, vote (or, if
applicable, execute consents and approvals in respect of) all of the shares of
Common Stock (the “Shares”) that he owns of record or beneficially as of the
date of this Agreement, or that he acquires prior to the Closing, in favor of
the Private Placements and in favor of the Authorized Capital Increase (as
defined below), and against any action or agreement that would result in the
Private Placements or the Authorized Capital Increase not being consummated.
Each Investor agrees that prior to the Closing, he will not, directly or
indirectly sell, transfer, assign, pledge, hypothecate or otherwise dispose of
the record or beneficial ownership of, or enter into any other voting
arrangement, whether by proxy, voting agreement, voting trust, power-of-attorney
or other grant with respect to his Shares.

4. The Company, Kevin A. Richardson, II and the Investors have entered into an
amendment to that certain registration rights agreement dated as of June 23,
2009 and as amended on September 8, 2009, in the form of Exhibit B to this
Agreement (the “Amendment”), to become effective concurrently with the Closing
(as defined below).

5. Unless otherwise agreed between the Company and each Investor, the closing of
the transactions contemplated by this Agreement (the “Closing”) shall take place
at the offices of the Company and shall occur as soon as practicable, but not
more than three (3) business days following the date on which all of the
conditions set forth in Sections 6 and 7 below have been satisfied or waived by
the appropriate party.

6. The Company’s obligation to issue and sell the Securities to each Investor
shall be subject to the following conditions:

(a) the Public Offering shall have been completed;

(b) the Company shall have obtained the requisite stockholder approval via
written consent for the Private Placements in satisfaction of Nasdaq Listing
Rule 5635 and all other relevant rules and regulations of the Nasdaq Stock
Market and in accordance with the Company’s Certificate of Incorporation and
bylaws and the DGCL;

(c) the Information Statement shall have been sent to stockholders of the
Company at least 20 calendar days prior to the date of the Closing;

(d) the Company’s Certificate of Incorporation shall have been amended to
increase the amount of authorized shares of Common Stock to at least 100,000,000
(the “Authorized Capital Increase”);

 

2



--------------------------------------------------------------------------------

(e) the representations and warranties made by each Investor in this Agreement
are accurate in all material respects when made and at the Closing and each
Investor shall have fulfilled his respective obligations under this Agreement on
or prior to the Closing in all material respects; and

(f) the Company shall have received the Aggregate Purchase Price from each
Investor.

7. Each Investor’s obligation to purchase the Securities shall be subject to the
following conditions:

(a) the Public Offering shall have been completed;

(b) the Company shall have obtained the requisite stockholder approval via
written consent for the Private Placements in satisfaction of Nasdaq Listing
Rule 5635 and all other relevant rules and regulations of the Nasdaq Stock
Market and in accordance with the Company’s Certificate of Incorporation and
bylaws and the DGCL;

(c) the Information Statement shall have been sent to stockholders of the
Company at least 20 calendar days prior to the date of the Closing;

(d) the Company’s Certificate of Incorporation shall have been amended to affect
the Authorized Capital Increase;

(e) the Company shall have executed and delivered the Amendment; and

(f) the representations and warranties made by the Company in this Agreement are
accurate in all material respects when made and at the Closing and the Company
shall have fulfilled its obligations under this Agreement on or prior to the
Closing in all material respects.

8. Certificates representing the Shares purchased by each Investor will be
registered in such Investor’s name and address as set forth below.

9. Each Investor represents and warrants to, and covenants with, the Company as
follows:

(a) the Investor was at the time he was offered the Securities and, is as of the
date hereof and as of the Closing, an “accredited investor” as such term is
defined in Rule 501 of Regulation D promulgated pursuant to the Securities Act
of 1933, as amended (the “Securities Act”), is knowledgeable, sophisticated and
experienced in making, and is qualified to make decisions with respect to,
investments in securities presenting an investment decision similar to that
involved in the purchase of the Securities, and has requested, received,
reviewed and considered all information the Investor deemed relevant in making
an informed decision to purchase the Securities and is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment;

(b) the Investor has a pre-existing relationship with the Company and has been
in discussions regarding purchasing Securities prior to the commencement of the
Public Offering, and the Investor is not purchasing or acquiring the Securities
in reliance on the Registration Statement or any prospectus supplement filed in
connection therewith;

 

3



--------------------------------------------------------------------------------

(c) the Investor understands that the Securities are “restricted securities” and
have not been registered under the Securities Act, or registered or qualified
under any state securities law, in reliance on specific exemptions therefrom,
which exemptions may depend upon, among other things, the representations made
by the Investor in this Agreement;

(d) the Investor is acquiring the Securities in the ordinary course of business
and for the Investor’s own account for investment only, has no present intention
of distributing any of such Securities and has no arrangement or understanding
with any other persons regarding the distribution of such Securities;

(e) the Investor will not, directly or indirectly, offer, sell, pledge, transfer
or otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Securities except in compliance with the
Securities Act, applicable state securities laws and the respective rules and
regulations promulgated thereunder; and

(f) the Investor understands that the Securities will bear a legend which the
Company, in its sole reasonable discretion, deems necessary or advisable under
the Securities Act or by the Blue Sky laws of any state to the extent such laws
are applicable to the shares represented by the certificate so legended. The
Company may instruct its transfer agent not to register the transfer of any
Securities until and unless the conditions specified in the legend is satisfied.

10. The Company represents and warrants to, and covenants with, each Investor as
follows:

(a) The Company is duly incorporated and validly existing in good standing under
the laws of the State of Delaware, has full power and authority to own, operate
and occupy its properties and to conduct its business as presently conducted and
is registered or qualified to do business and in good standing in each
jurisdiction in which it owns or leases property or transacts business and where
the failure to be so qualified would have a material adverse effect upon the
Company and its subsidiaries as a whole or the business, financial condition,
prospects, properties, operations or assets of the Company and its subsidiaries
as a whole or the Company’s ability to perform its obligations under this
Agreement in all material respects, and no proceeding has been instituted in any
such jurisdiction revoking, limiting or curtailing, or seeking to revoke, limit
or curtail, such power and authority or qualification;

(b) The Company has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement; the execution and delivery of this
Agreement, and the consummation by the Company of the transactions contemplated
hereby, have been duly authorized by all necessary corporate action and no
further action on the part of the Company or the Board or stockholders is
required other than those actions contemplated by Sections 6(b), 6(c) and 6(d);
and

(c) The Securities to be sold pursuant to this Agreement will at the time of
issuance and sale be duly authorized, and when issued and paid for in accordance
with the terms of this Agreement, will be duly and validly issued, fully paid
and nonassessable, subject to no lien, claim or encumbrance (except for any such
lien, claim or encumbrance created, directly or indirectly, by the respective
Investor).

 

4



--------------------------------------------------------------------------------

11. Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Investors herein shall survive the execution of this Agreement, the delivery
to the Investors of the Securities being purchased and the payment therefor, and
a party’s reliance on such representations and warranties shall not be affected
by any investigation made by such party or any information developed thereby.

12. All notices, requests, consents and other communications hereunder shall be
in writing, shall be delivered (A) if within the United States, by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, or by facsimile, or (B) if from outside the United
States, by FedEx (or comparable service) or facsimile, and shall be deemed
given: (i) if delivered by first-class registered or certified mail domestic,
upon the business day received, (ii) if delivered by nationally recognized
overnight carrier, one (1) business day after timely delivery to such carrier,
(iii) if delivered by FedEx (or comparable service), two (2) business days after
timely delivery to such carrier, or (iv) if delivered by facsimile, upon
electric confirmation of receipt and shall be addressed as follows, or to such
other address or addresses as may have been furnished in writing by a party to
another party pursuant to this paragraph:

(a) if to the Company, to:

eDiets.com, Inc.

1000 Corporate Drive Suite 600

Fort Lauderdale FL 33334

Attention: Chief Financial Officer

Facsimile: (954) 938-0031

(b) if to each Investor, at the address set forth below his name, with copy c/o
eDiets.com, Inc., 1000 Corporate Drive, Fort Lauderdale FL 33334, Facsimile:
(954) 938-0031.

13. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and each Investor. Any waiver of a
provision of this Agreement must be in writing and executed by the party against
whom enforcement of such waiver is sought.

14. The headings of the various sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed to be part of this
Agreement.

15. This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof and supersedes all prior and
contemporaneous agreements, negotiations and understandings between the parties,
both oral and written relating to the subject matter hereof. If any provision
contained in this Agreement is determined to be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

 

5



--------------------------------------------------------------------------------

16. This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of Delaware, without giving effect to the principles
of conflicts of law.

17. This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. No party may assign this Agreement
or any rights or obligations hereunder without the prior written consent of the
other.

18. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties. In the event that any signature is delivered by fax or electronic mail,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature were an original.

[Remainder of Page Intentionally Left Blank.]

 

6



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing below.

 

Dated as of: April 5, 2010

/s/ Kevin N. McGrath

Investor: Kevin N. McGrath Address:

/s/ Lee S. Isgur

Investor: Lee S. Isgur Address:

(Signatures Continued on Next Page)

 

7



--------------------------------------------------------------------------------

AGREED AND ACCEPTED: eDiets.com, Inc. By:  

/s/ Thomas Hoyer

Name:   Thomas Hoyer Title:   Chief Financial Officer

 

Exhibit A:    Investors and Aggregate Purchase Price Exhibit B:    Form of
Amendment No. 2 to Registration Rights Agreement

[SECURITIES SUBSCRIPTION AND PURCHASE AGREEMENT SIGNATURE PAGE]

 

8



--------------------------------------------------------------------------------

Exhibit A

Investors

 

Name of Investor

   Aggregate Purchase Price

Kevin N. McGrath

   $ 200,000

Lee S. Isgur

   $ 100,000

 

9



--------------------------------------------------------------------------------

Exhibit B

Form of Amendment No 2 to Registration Rights Agreement

 

10